THE COURT
(THRUSTON, Circuit Judge, absent)
decided that it was not necessary to produce more than prima facie evidence of the debt If fraud be alleged, it ought to be proved. THE COURT also decided that an executor might pay a debt barred by the act of limitations.
The action was brought on the 18th of May, 1804. Certain debts were paid by the defendant’s agent in England, in July and October, 1804. The bills to pay those debts were purchased by the defendant on the day of the date of the writ (18th May, 1804).
THE COURT left it to the jury to decide whether the bills were purchased before the service of the writ on the defendant, and directed them that if the bills were purchased and remitted for the purpose of payment before the service of the writ, it was a good payment on plene administravit.